DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments and amendments filed 10/12/21 have been fully considered, however they are not persuasive.  The reasons set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2016/0381639 having provisional application Nol. 61/929,103).
(Currently Amended) Regarding claim 51, Kim et al teaches a method implemented by a wireless transmit/receive unit (WTRU), the method comprising: sending an initial registration message, the initial provisional page 12: When the UE wants to use the PSM it shall request an Active Time value during every Attach and TAU/RAU procedures); receiving a response registration message including instructions to activate provisional page 12: If the network supports PSM and accepts that the UE uses PSM, the network confirms usage of PSM by allocating an Active Time value to the UE), wherein the response message is based on the initial registration message (provisional page 12: The network takes the UE requested value and any local MME/SGSN configuration into account for determining the Active Time value that is allocated to the UE); activating the power mode and overriding a previous power mode based on the response message (page 12: The UE is in PSM until a mobile originated event (e.g. periodic RAU/TAU, mobile originated data or detach) requires the UE to initiate any procedure towards the network); and sending an acknowledgement for the response registration message (page 12: If the UE wants to change the Active Time value, e.g. when not content with the value provided in the Attach or TAU/RAU Accept, the UE requests the value it wants in the next periodic (or mobility based) TAU/RAU procedure).  
Regarding claims 52 and 57, Kim et al teaches wherein receiving the active time related to the power mode cases causes the WTRU to start an activity timer (provisional page 14, step 4).  
Regarding claims 53 and 58, Kim et al teaches wherein the instructions update any existing power mode of the WTRU (provisional page 3, suggestion 1).  
(Currently Amended) Regarding claims 54 and 59, Kim et al teaches wherein the acknowledgement confirms the activation of the power mode i(provisional page 12, section 4.5.4, When the UE wants to use the PSM it shall request an Active Timer value during every Attach and TAU/RAU procedures.  If the network supports PSM and accepts that the UE uses PSM, the network confirms usage of PSM by allocating an Active Time value to the UE).  
Regarding claims 55 and 60, Kim et al teaches further comprising ending the power mode at the end of a periodic registration timer (provisional page 14, step 4 and step 5).  
(Currently Amended) Regarding claim 56, Kim et al teaches a wireless transmit/receive unit (WTRU), the WTRU comprising: a processor, and a transceiver coupled to the processor, the processor and transceiver configured to: send an initial registration message, the initial registration message including information related to a power mode, wherein the power mode relates to saving power by deactivating provisional page 12: When the UE wants to use the PSM it shall request an Active Time value during every Attach and TAU/RAU procedures); receive a response registration message including instructions to activate the power mode provisional page 12: If the network supports PSM and accepts that the UE uses PSM, the network confirms usage of PSM by allocating an Active Time value to the UE), wherein the response message is based on the initial registration message (provisional page 12: The network takes the UE requested value and any local MME/SGSN configuration into account for determining the Active Time value that is allocated to the UE); activate the power mode and override a previous power mode based on the response message (page 12: The UE is in PSM until a mobile originated event (e.g. periodic RAU/TAU, mobile originated data or detach) requires the UE to initiate any procedure towards the network); and send an acknowledgement for the response registration message (page 12: If the UE wants to change the Active Time value, e.g. when not content with the value provided in the Attach or TAU/RAU Accept, the UE requests the value it wants in the next periodic (or mobility based) TAU/RAU procedure), wherein the acknowledgement confirms the activation of the power mode (provisional page 12, section 4.5.4, When the UE wants to use the PSM it shall request an Active Timer value during every Attach and TAU/RAU procedures.  If the network supports PSM and accepts that the UE uses PSM, the network confirms usage of PSM by allocating an Active Time value to the UE).


Remarks
	The Applicant argues:
		Kim fails to address the novel scenario where the WTRU receives a new power mode that overrides a previous power mode, and begins using the new power mode immediately.
	In response, the Examiner respectfully submits:
		Kim does in fact teach this limitation as broadly claimed by the Applicant.  Kim teaches that that a UE may adopt to use PSM in order to reduce its power consumption and that the PSM modes is based upon a timer value (see pg. 12 section 4.5.4).  Therefore there is clearly two power modes at work here, one in PSM and one not in PSM.  The UE remains in PSM until a mobile generated event such as RAU/TAU procedure is received telling the UE to exit PSM.  Therefore once the UE exits PSM it is overridden by a non PSM which goes into effect immediately.  Therefore the rejection is maintained. 

The Applicant argues:
		Kim fails to teach “wherein the acknowledgment confirms the activation of the power mode”.
	In response, the Examiner respectfully submits:
		The rejection is maintained because Kim does in fact teach the limitation as broadly claimed.  Looking at pg.12 section 4.5.4, Kim states “When the UE wants to use the PSM it shall request an Active Timer value during every Attach and TAU/RAU procedures.  If the network supports PSM and accepts that the UE uses PSM, the network confirms usage of PSM by allocating an Active Time value to the UE”.  It is clear to see that an acknowledgment is sent in the form of allocating an Active Value to start PSM.  Therefore the rejection is maintained.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478